Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 1 of 9 Pageid#: 188




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

 CECIL MOORE,                                          )
      Plaintiff,                                       )        Civil Case No. 7:20-cv-00166
                                                       )
 v.                                                    )
                                                       )
 CORRECTIONAL OFFICER                                  )        By: Elizabeth K. Dillon
 CHANDLER, et al.,                                     )            United States District Judge
     Defendants.                                       )


                                         MEMORANDUM OPINION

          Plaintiff Cecil Moore is an inmate formerly in the custody of the Southwest Virginia

 Regional Jail Authority (“SWVRJ”). 1 Proceeding pro se, Moore filed this lawsuit pursuant to 42

 U.S.C. § 1983, naming as defendants SWVRJ Correctional Officers Chandler and Eldridge. 2

 The court conducted an initial review of the complaint pursuant to 28 U.S.C. § 1915(e)(2) and

 determined that Moore’s initial complaint was subject to dismissal as pled. The court granted

 Moore an opportunity to amend his complaint. Moore filed both an amended complaint and a

 supplemental amended complaint, alleging that Chandler and Eldridge used excessive force in

 unnecessarily restraining Moore from a threatened suicide attempt.

          Pending before the court is defendants’ motion for summary judgment. Defendants argue

 that Moore failed to exhaust any relevant grievance before filing this lawsuit. Because Moore

 has failed to produce any significantly probative evidence demonstrating that he exhausted a

 relevant grievance, or that he was unable to do so through no fault of his own, the court will

 grant defendants’ motion for summary judgment, and dismiss Moore’s claims with prejudice.


          1
              Moore is currently housed at the Federal Medical Center in Lexington, Kentucky.
          2
            Chandler’s first name is James, and Eldridge’s first name is Donnie. Thus, the Clerk will be directed to
 update the docket to state the defendants’ full names: James Chandler and Donnie Eldridge.


                                                           1
Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 2 of 9 Pageid#: 189




                                      I. MOORE’S CLAIMS

        Moore alleges that on November 29, 2018, he was “placed on suicide watch for no

 reason.” He ripped off a piece of his blanket and showed correctional officers that he could use

 the strip of blanket to hang himself, if he was suicidal. Correctional officers, including Chandler

 and Eldridge, entered Moore’s cell. According to Moore, the correctional officers placed Moore

 on his stomach on the floor and attempted to “fold [him] backwards like in a hog tying position.”

 Moore nearly passed out for lack of air, his neck was bruised, and he was left in a great deal of

 pain. Moore alleges that this was all unnecessary because he was not actually suicidal. Moore

 alleges that defendants ignored Moore’s physically impaired condition.

        Defendants have submitted the declaration of Jeannie Patrick, Lieutenant at SWVRJ.

 Patrick declares that there is no record of any such event occurring on November 29, 2018, but

 that there is an incident report describing an incident that occurred on November 23, 2018, as

 follows:

                 On 11-23-2018 at approx.. 1630 I, Officer Spurlock, made a round in 8A
        and inmate Cecil Moore Cell 23, who was on suicide watch at the time, stated he
        needed to call his wife. When I informed inmate Moore he was not able to make
        a call he began to get irate and stated if he wanted to kill himself he would use a
        long piece of material from a suicide mat that he had torn from the mat and he
        showed me the piece of material. I then called for Lt. Templeton to come to 8A
        to talk to inmate Moore. At this time Officers Eldridge, Blevins and Chandler
        arrived and Lt. Templeton followed. Inmate Moore was told to put down the
        piece of material several times by myself and Lt. Templeton but he refused.
        Inmate Moore then wrapped the piece of material around his hand as I opened the
        cell door and officers entered the cell and Moore walked toward [us] and tried to
        fight but he was restrained by officers and handcuffed. Inmate was then placed in
        the restraint chair. Nurses were called and Nurse Adams checked his restraints
        and everything was ok. EOR (end of report).

 (Patrick Decl. ¶ 18 & Exhibit A-4, Dkt. No. 34-1, p. 4, ¶ 18 & p. 57.)




                                                  2
Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 3 of 9 Pageid#: 190




                            II. SUMMARY JUDGMENT STANDARD

        Summary judgment is proper where “there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

 issue of material fact exists only where the record, taken as a whole, could lead a reasonable jury

 to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S. 557, 586

 (2009). In making that determination, the court must take “the evidence and all reasonable

 inferences drawn therefrom in the light most favorable to the nonmoving party.” Henry v.

 Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

        A party opposing summary judgment “may not rest upon the mere allegations or denials

 of his pleading, but … must set forth specific facts showing that there is a genuine issue for

 trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

 existence of some alleged factual dispute between the parties will not defeat an otherwise

 properly supported motion for summary judgment.” Id. at 24-48. Instead, the non-moving party

 must produce “significantly probative” evidence from which a reasonable jury could return a

 verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

 Anderson, 377 U.S. at 249-40).

                                         III. DISCUSSION

 A. Exhaustion Under the Prison Litigation Reform Act

        The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

 with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a

 prisoner confined in any jail, prison, or other correctional facility until such administrative

 remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement

 “allow[s] a prison to address complaints about the program it administers before being subjected



                                                   3
Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 4 of 9 Pageid#: 191




 to suit, reduc[es] litigation to the extent complaints are satisfactorily resolved, and improv[es]

 litigation that does occur by leading to the preparation of a useful record.” Jones v. Bock, 549

 U.S. 199, 219 (2007). “[E]xhaustion is mandatory under the PLRA and … unexhausted claims

 cannot be brought in court.” Id. at 211.

        The PLRA requires “proper exhaustion” of available remedies prior to filing suit.

 Woodford v. Ngo, 548 U.S. 81, 90 (2006). “[P]roper exhaustion demands compliance with an

 agency’s deadlines and other critical procedural rules because no adjudicative system can

 function effectively without imposing some orderly structure on the course of its proceeding.”

 Id. at 90-91. Thus, an inmate’s failure to follow the required procedures of the prison’s

 administrative remedy process, including time deadlines, or to exhaust all levels of

 administrative review is not “proper exhaustion” and will bar the claim. Id. at 90. Notably,

 moreover, district courts may not “excuse a failure to exhaust.” Ross v. Blake, 578 U.S. 1174,

 ___, 136 S. Ct. 1850, 1856 (2016).

        A prison official has the burden to prove an inmate’s failure to exhaust available

 administrative remedies. Jones, 549 U.S. at 216. Once a defendant presents evidence of a

 failure to exhaust, the burden of proof shifts to the inmate to show, by a preponderance of the

 evidence, either that exhaustion occurred or that administrative remedies were unavailable

 through no fault of the inmate. See, e.g., Tuckel v. Grover, 660 F.3d 1249, 1254 (10th Cir.

 2011); Graham v. Gentry, 413 F. App’x 660, 663 (4th Cir. 2011).

        “[A]n administrative remedy is not considered to have been available if a prisoner,

 through no fault of his own, was prevented from availing himself of it.” Moore v. Bennette, 517

 F.3d 717, 725 (4th Cir. 2008). The Supreme Court has explained that an administrative remedy

 is considered unavailable when: (1) “it operates as a simple dead end – with officers unable to



                                                   4
Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 5 of 9 Pageid#: 192




 consistently unwilling to provide any relief to aggrieved inmates;” (2) it is so opaque that it

 becomes, practically speaking, incapable of use;” or (3) prison administrators thwart inmates

 from taking advantage of a grievance process through machination, misrepresentation, or

 intimidation.” Ross, 136 S. Ct. at 1859-60; see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir.

 2006) (“[W]hen prison officials prevent inmates from using the administrative process … the

 process that exists on paper becomes unavailable in reality.”).

 B. Moore Did Not Timely Initiate Any Relevant Grievance, And A Tenuously-Related,
    Untimely Grievance Was Rejected For Vagueness

          According to Patrick’s declaration, the SWVJA has an inmate handbook which sets forth

 the process by which an inmate can file for administrative remedies. Inmates may grieve “any

 behavior or action directed toward an inmate by a facility employee or other inmates[.]” (Patrick

 Decl. ¶ 8 & Exhibit A-2, p. 9, Dkt. No. 34-1, p. 18.) Before initiating a grievance, the inmate

 must make an effort to informally resolve the issue, using forms available on the kiosk. (Id. ¶¶

 10-11 & Exhibit A-2, p. 28, Dkt. No. 34-1, p. 37.) The “kiosk” is defined in the Inmate

 Handbook as:

          Computer generated information system for inmate’s [sic] to notify institutional
          personnel with concerns or complaints. Please direct your complaint(s) to the
          appropriate department for which you want a response from.

 (Id. ¶ 14, Exhibit A-2, p.10, Dkt. No. 34-1, p.19.)

          After making an effort to informally resolve the issue, the inmate initiates the grievance

 procedure by filing a grievance within seven days of the occurrence. (Id. ¶¶ 12-13 & Exhibit A-

 2, p.28, Dkt. No. 34-1, p. 37.) If there is good reason for delay, the delay should not exceed

 fifteen days. 3 (Id. ¶ 12.) The grievance is submitted on the kiosk, or with a grievance form if the


          3
            The fifteen-day extension for good cause that Patrick describes, is apparently an informal policy of the
 administrator, as it is not set forth in the inmate handbook.


                                                           5
Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 6 of 9 Pageid#: 193




 kiosk is unavailable. (Id. ¶ 11.) The inmate receives a response within nine days, informing the

 inmate whether the grievance is valid. If the grievance is found to be valid, a written finding is

 returned with the response. Finally, an inmate who is dissatisfied with the response may appeal

 within seven days of receipt of the response. (Id. Exhibit A-2, p. 28, Dkt. No. 34-1, p. 37.) It is

 this final appeal that establishes administrative exhaustion. See Woodford, 548 U.S. at 90.

          Patrick declares that Moore did not exhaust any grievance regarding the alleged excessive

 use of force by Chandler and Eldridge in late November 2018. (Patrick Decl. ¶ 16, Dkt. No. 34-

 1, p. 3.) According to Patrick’s records of Moore’s kiosk use, the kiosk entries are grouped

 according to topic area. (Id. ¶ 17 & Exhibit A-3, Dkt. No. 26-1, pp. 40-56.) Moore’s kiosk

 activity related to grievances indicate that in September 2018 he complained that he had not been

 issued a cane. He apparently did not receive the cane and appealed in March 2019. 4 Also in

 September 2018, Moore submitted a medical grievance regarding his medications. In October

 2018, Moore grieved that he had not received nail clippers.

          There is no indication in these kiosk records that Moore initiated the process of grieving

 Chandler’s and Eldridge’s alleged excessive use of force in late November 2018 in any timely

 manner. Over nine months later, on July 27, 2019, Moore did submit a written grievance asking

 to talk to “the Major,” and complaining that he had been assaulted three times with excessive

 force. (Patrick Decl. ¶ 19 & Exhibit A-4, Dkt. No. 34-1, pp. 58-60.) His grievance does not

 describe any of the three alleged assaults, but it continues in conclusory fashion to complain inter

 alia that his legal mail envelopes were taken, confidentiality was breached, he was deprived of

 basic needs, he was wrongfully strip searched, his due process rights were violated, and

 malpractice occurred. In the space provided for him to explain what action he would like to have


          4
           The kiosk records attached to Patrick’s declaration show entries for grievance activity through at least
 March 16, 2019. (Dkt. No. 26-1, pp. 40-41.)

                                                           6
Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 7 of 9 Pageid#: 194




 happen, Moore suggested to “talk and see what we come up with.” The grievance was rejected

 on August 2, 2019, on grounds that it did not properly describe Moore’s grieveable issue(s)

 because a talk with the Major was a request rather than a grievance and because the Major was

 not involved in the grievance process.

         In unsworn response to the summary judgment motion, Moore contends that he did

 exhaust all administrative remedies and grievances. He does not, however, submit any

 documentation of a relevant grievance, nor exhaustion of any such grievance. Moore states that

 he is impaired, and he asked various prison officials for help, including correctional officers,

 lieutenants, and sergeants, but he does not provide any specific details, nor evidence, of such

 requests.

         Moore also contradicts his own claim of exhaustion with his assertion that he did not

 have access to the kiosk from October 11, 2018, until December 8, 2018, because he was in the

 medical unit and the special housing unit due to a broken hand and that correctional officers did

 not respond to his request for paper grievance forms. 5 Even if such lack of access is assumed,

 and even if it is assumed that the assault occurred on November 23 (rather than November 29),

 if Moore was truly unable to initiate a grievance before December 8, 2018, the extra fifteen days

 permitted for filing a delayed grievance (with good reason) would have given Moore an extended

 deadline until at least December 15 to initiate a grievance about an assault that allegedly

 occurred on November 23, 2018. 6 See Patrick Decl. ¶ 12, Dkt. No. 34-1, p. 3; see also supra

 fn.3. Indeed, Moore’s kiosk records show that he accessed the kiosk on December 11, 2018, to




          5
            Moore also inexplicably references an alleged assault by “McMurry” which is the subject of Moore’s
 separate lawsuit. See Moore v. McMurry, 7:20-cv-164 (W.D. Va.).
         6
            Since it appears the event in question occurred on November 29, rather than November 23, a fifteen-day
 extension for good reason meant that Moore would have had until December 21, 2018, to initiate a grievance.

                                                         7
Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 8 of 9 Pageid#: 195




 close some outstanding requests. Even if Moore was not aware that he could initiate a tardy

 grievance, he apparently attempted to do exactly that, months later, with his rejected grievance of

 July 27, 2019.

        On this record, Moore has failed to demonstrate a genuine issue as to whether he

 exhausted a relevant grievance. Moore made use of the kiosk for other grievance activity, both

 before and after the alleged assault of late November 2018, yet he did not attempt to even initiate

 a grievance on this topic until his belated effort of July 2019. Thus, Moore did not exhaust his

 available grievance remedies. Moore has not produced any significantly probative evidence that

 his failure to exhaust was the result of any action or inaction on the part of prison officials or that

 administrative remedies were unavailable to him through no fault of his own. See Tuckel, 660

 F.3d at 1254.

        Usually, the failure to exhaust under § 1997e(a) results in a dismissal without prejudice.

 See, e.g., Booth v. Churner, 532 U.S. 731, 735 (2001). But when a plaintiff can no longer begin

 the exhaustion process because the time for filing a grievance has expired, dismissal with

 prejudice is appropriate. See Harris v. Elam, No. 7:17CV00147, 2020 WL 2079976, at *4 (W.D.

 Va. Apr. 30, 2020) (dismissing claims with prejudice upon a finding that the plaintiff could not

 begin the exhaustion process anew); McCoy v. Williams, No. 3:10CV349, 2011 WL 5153253, at

 *4 (E.D. Va. Oct. 28, 2011) (same). That is the case here, and this dismissal will be with

 prejudice.

                                         IV. CONCLUSION

        For the foregoing reasons, the court concludes that Chandler’s and Eldridge’s motion for




                                                    8
Case 7:20-cv-00166-EKD-JCH Document 46 Filed 09/21/21 Page 9 of 9 Pageid#: 196




 summary judgment will be granted and Moore’s claims will be dismissed without prejudice for

 failure to exhaust his administrative remedies. An appropriate order will be entered.

        Entered: September 21, 2021.




                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                 9
